Title: From James Madison to Charles Pinckney, 7 April 1803
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State April 7th. 1803.
I have the honor to enclose a copy of a letter which I addressed to you in December last in favor of Mr. Cook. He has since presented himself here with such proofs and favorable recommendations of his case, as will entitle him to expect speedy satisfaction for his losses and the injuries he has received. You will therefore be pleased to interpose in his behalf in the manner best suited to realize that expectation, but so as to leave unaffected the general claims upon spain. I have the honor to be, with great Respect Sir Your very Obedt. Servt.
James Madison
 

   
   RC (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 47); letterbook copy (DNA: RG 59, IM, vol. 6); Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 47, 62B). RC in a clerk’s hand, signed by JM.



   
   JM to Pinckney, 22 Dec. 1802.


